DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	Applicant's submission filed on 3/2/2022 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
2.	The specification remains objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
	37 CFR 1.75(d)(1) is reproduced below (Examiner emphasis):
The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)
MPEP 608.01(o), “Basis for Claim Terminology in Description” is reproduced below:
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).
Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.  New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. 
While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification. 
See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.
Correction of the following is required.  Claim 1 is below and mapped to the drawings and terminology utilized in the specification with the bolded portions having no antecedent basis as required:
Claim 1.  A device comprising:
a terminal part including connection terminals configured to connect to electrode terminals of a connection apparatus; and 
a casing 2 including
a top face 11 and a bottom face 12 positioned on opposite sides of the casing 2 in a first direction, the top face facing the first direction,
 a first side face 13 and a second side face 13 positioned between the top face 11 and the bottom face 12 on opposite sides of the casing in a second direction,
a front face 14 and a rear face 15 positioned on opposite sides of the casing 2 in a third direction, the third direction being orthogonal to the first direction and the second direction, 
a notch 2a formed by a first bottom facing surface [specification term:  level difference face 18] that extends from an edge of the first side face 13 in the second direction and a second surface [specification term:  groove forming face 19] that extends from an edge of the bottom face 12 to the first bottom facing surface [level difference face 18] in the first direction,
a guided groove (23 or 24 – cannot be guided groove 22 due to later-claimed features) that is open along the third direction and into the second surface [the groove forming face 19], and 
wherein the guided groove (23 or 24) includes a second bottom facing surface [specification term:  upper edge 23a or 24a respectively] that extends in the third direction and is parallel to the first bottom facing surface [the level difference face 18], 
wherein the first bottom facing surface [level difference face 18], the second bottom facing surface [groove forming face 19], and the bottom face 12 are facing the same direction that is opposite to the first direction, 
 “…wherein a first portion [not within specification; no explanation provided] of the second bottom facing surface [upper edge 23a or 24a respectively – does not hold true for upper edge 22a hence why guided groove 22 does not read on claimed guided groove] does not overlap with the first bottom facing surface [the level difference face 18] and the bottom face 21 in a bottom view of the casing 2, and
wherein a second portion [not within specification; no explanation provided] of the second bottom facing surface [upper edge 23a or 24a respectively – does not hold true for upper edge 23a] overlaps with the bottom face 21 in the bottom view of the casing.

3.	Thus, either:
1) the claim set needs to be amended to invoke proper antecedent basis to the terms utilized within the specification as required per 37 CFR 1.75(d)(1) and MPEP § 608.01(o); or 
2) as emphasized above, in section 2 Applicant should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification. See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103.  It is noted that the public does not have access to Applicant’s remarks including the annotated figure provided on page 8 with the randomly selected terms Applicant is utilizing in the claim set.  
In either instance, the specification should be amended with any additional claimed features (if supported solely by the drawings) that are entirely lacking within the specification with corresponding reference numerals and properly annotated figures where appropriate.  Note that the addition of language to the specification and annotation by way of reference numerals to the drawings and specification can only be done if the drawings clearly support and show the features newly claimed (MPEP 2163.06).  
Appropriate correction is required.   

4.	In addition to being bolded in the mapped claim above, the terms utilized in the claim 1 lacking proper antecedent basis are reproduced below, and this section includes the features in the dependent claims that are not found within the specification and also objected to for the reasons set forth above:
 “a first bottom facing surface” [level difference face 18]
“a second surface” [groove forming face 19]
“a second bottom facing surface” [upper edge 23a or 24a]
wherein the first bottom facing surface [the level difference face 18], the second bottom facing surface [upper edge 23a or 24a respectively], and the bottom face 21 are facing the same direction, that is opposite to the first direction, the top face facing the first direction needs to be amended into the specification to provide appropriate antecedent basis for the claim language 
a first portion [??? – no corresponding term] of the second bottom facing surface requires appropriate antecedent basis within the specification, and reference numerals in both the specification and drawings 
a second portion [???- no corresponding term] of the second bottom facing surface requires appropriate explanation, proper antecedent basis within the specification, and reference numerals in both the specification and drawings 
“wherein a first portion of the second bottom facing surface does not overlap with the first bottom facing surface and the bottom face in a bottom view of the casing, and
wherein a second portion of the second bottom facing surface overlaps with the bottom face in the bottom view of the casing” (claim 1) does not exist in the specification.  The language needs to be amended into the specification to provide appropriate antecedent basis for the claim language
Claims 2, 6, and 10 define that the guided groove is a first guided groove (see reference numeral 22); however, the response filed 9/2/2021 including Applicant’s interpretation of the presented subject matter points to second guided groove 23, wherein based on the claimed features in the last 4 lines of claim 1, the claimed guided groove cannot be guided groove 22:

    PNG
    media_image1.png
    441
    561
    media_image1.png
    Greyscale

Applicant’s interpretation of Fig. 2

While the grooves (22, 23, 24) can be arbitrarily labeled first, second, third, etc. within the specification, the specification should be amended to match the claimed features such that the meaning of the terms in the claims may be ascertainable by reference to the description.  A person reading claims 2, 4, and 10 would interpret the claimed first guided groove as guided groove 22 given the specification teaches this is the first guided groove; however, first guided groove 22 does not meet the features of the last four lines of claim 1.  Thus, the designation of groove 23 within the specification should be changed to the first guided groove to match the claims, with groove 22 labeled the second guided groove.  This is further evident in claim 10 which recites that “the guided groove is a first guided groove (22 of the specification)…”, there is a second guided groove (23 of the specification) and the third bottom facing surface (23a) of the second guided groove (23 of the specification) intersects the front face of the casing (does not hold true for second guided groove 23 as relied upon).
third bottom facing surface (claim 2) [the other of upper edge 23a or 24a not designated as the “second bottom facing surface” or what would be upper edge 22a of groove 22 (22a does not exist in the disclosure and would need to be added]  
fourth bottom facing surface (claim 4) [the other of upper edge 23a, 24a, or 22a not designated the second bottom facing surface of third bottom facing surface]
all of claim 15 features which were added to the claim set on 2/7/2020 to the claim set and objected to previously given the specification does not provide proper antecedent basis for the claimed subject matter.     
claim 17 features added to claim set on 12/22/2020 and amended in the instant set including top facing surface which appears to be lower edges 23b or 24b of the grooves 23 or 24 respectively, and the claim as a whole which does not have antecedent basis in the specification
all of newly added claims 18-21 features (if properly supported by the drawings such that these claims are supported and the features can be added to the written description – see 35 U.S.C. 112(a)/first paragraph rejection below)

Drawings
5.	The drawings remain objected to because the claimed features presented of:
a first portion [???] of the second bottom facing surface [upper edge 23a or 24a] 
a second portion [???] of the second bottom facing surface [upper edge 23a or 24a]
which have no antecedent basis within the specification (see objection above), and further do not include proper reference numerals in the specification and the drawings.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Note that reference numerals and amendments to the drawings/specification can only be added IF the drawings fully support the features claimed (MPEP 2163.06).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Analysis & Proposed Drawings Correction
6.	Claim 1 recites the following features not found within the disclosure:
“…wherein a first portion of the second bottom facing surface does not overlap with the first bottom facing surface and the bottom face in a bottom view of the casing, and
wherein a second portion of the second bottom facing surface overlaps with the bottom face in the bottom view of the casing”

Applicant provides the following interpretation in the remarks filed  9/2/2021 as to what the randomly labeled and claimed entities are lacking proper antecedent basis within the disclosure:

    PNG
    media_image2.png
    420
    555
    media_image2.png
    Greyscale

The claimed “second bottom facing surface” corresponds to the upper edge 23a of groove 23 as shown in Fig. 2 with Fig. 3 illustrating the bottom view of the casing.  As best as the Examiner understands the claimed feature, the first portion and the second portion of the upper edge 23a (claimed second bottom facing surface) of guided groove 23 as defined within the claim set are annotated below:

    PNG
    media_image3.png
    390
    670
    media_image3.png
    Greyscale

Examiner Annotated Fig. 2

A line is added to upper edge 23a (claimed “second bottom facing surface”) in Fig. 2 along with reference numerals and labels to designate what appears to be the intended first portion 23a-1 and second portion 23a-2 of upper edge 23a (claimed “second bottom facing surface”).  Fig. 3 which shows the bottom view is also annotated with additions to the Figure (i.e., the dashed lines to grooves 23 and 24 similar to how groove 22 is presented to show the claimed second portion 23a-2):

    PNG
    media_image4.png
    585
    478
    media_image4.png
    Greyscale

It is recommended that the above corrections are provided to at least Figs. 2 and 3 in terms of an appropriate replacement drawings correction.  

Claim Rejections - 35 USC § 112
7.	The rejections of claim 8 and 14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of the correction filed (claim 8), or the explanation provided (claim 14).

8.	The rejection of claim 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. Newly added claims 18-21 are also rejected under this heading.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 11 recites that the guided groove is open to the bottom face along the first direction.  This feature is not supported by the instant disclosure or drawings in conjunction with the features presented in amended claim 1.  
It would appear the claim could be corrected by amending the feature to “the guided groove is open to the bottom face along the direction that is opposite to the first direction”
Claims 18-21 are newly added, wherein Applicant has not pointed out where the new claims are supported, nor does there appear to be a written description of any of the newly added claim limitations (MPEP § 2164.04).  With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure.").  See MPEP 2163, section 3(b); MPEP § 714.02; and MPEP § 2163.06:  
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) 

"Applicant should ... specifically point out the support for any amendments made to the disclosure."

	Appropriate correction is required.  

9.	The prior Office Action rejections of claim 1, and thus dependent claims 2-15 and 17 (and now also newly added dependent claims 18-21), claim 2, and thus dependent claims 3 and 4, claim 4, claim 5, claim 6, and thus dependent claim 7, claim 7, and claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are maintained and updated in view of the amendments provided.  Newly added claim 20 is also rejected under this heading.	
A)	Claim 1 recites the feature of, “…the second bottom facing surface [entity A] being closer to the bottom face [entity B] than the first bottom facing surface [entity C]…” rendering the claim indefinite as the claim has at least two interpretations:
	i.  there is a first distance D1 between A and B; there is a second distance D2 between A and C; the first distance D1 is shorter than the second distance D2 such that A is closer to B than C with the actual distances between the entities is such that B and C are the closest to one another (or a configuration in which the distances are equidistant but spatially arranged as shown below with C above B):

    PNG
    media_image5.png
    141
    499
    media_image5.png
    Greyscale

	ii.  there are three entities A, B, and C arranged such that there is a distance D1 between entity A and B; a distance D2 between entity B and C; distance D1 is shorter than the second distance D2 such that A is closer to B than C with the actual distances between the entities is such that A and B are the closest to one another:

    PNG
    media_image6.png
    196
    491
    media_image6.png
    Greyscale


	35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph requires that a patent application specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter (MPEP 2173).  
B)	Claims 2, 4, 5, 6, and  7 each were amended to recite a comparative feature in terms of “entity A is positioned closer to entity B than entity C”  rendering the claim indefinite as the claims have at least two interpretations as detailed above in the rejection against claim 1 and not repeated here.  	
C) 	Claim 17 recites the comparative feature of “entity A is positioned closer to entity B than entity C”  rendering the claim indefinite as the claim has at least two interpretations as detailed above in the rejection against claim 1 and not repeated here.  
D)	Claim 20 as newly added recites, “wherein the bottom face extends to the second surface with respect to an overlapping region of the second bottom facing surface and the bottom face.”  It is not clear if this is a [second] overlapping region of the second bottom facing surface and the bottom face, or if the claim fails to make clear and provide proper antecedent basis that this claimed overlapping region is that created by “a second portion of the second bottom facing surface overlaps with the bottom face in the bottom view of the casing” of claim 1.
	Appropriate correction is required. 

Claim Rejections - 35 USC § 102
10.	The rejection of claim 1-15 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US 2007/0111591) is maintained.  Newly added claims 18-21 are also rejected under this heading.
            Regarding claim 1, Shimizu teaches a battery pack 2 (“a device”) comprising: 
a terminal part including connection terminals 27, 27 configured to connect to electrode terminals of a connection apparatus (P22); and 
a casing 23 including (see Examiner-annotated Fig. 1 below):

    PNG
    media_image7.png
    736
    848
    media_image7.png
    Greyscale

a top face and a bottom face positioned on opposite sides of the casing in a first direction, the top face facing the first direction,
a first side and a second side face
a front face and a rear face positioned on opposite sides of the casing in a third direction, the third direction being orthogonal to the first direction and the second direction (note that the designation of front face and rear face may be reversed and other interpretations exist), 
a notch (illustrated) formed by a first bottom facing surface that extends from an edge of the first side face in the second direction and an insertion-restriction portion 28a (“second surface”) that extends from an edge of the bottom face to the first bottom facing surface in the first direction (P23; Fig. 1),
an L-shaped space 29 (“guided groove”) (any of the three shown) that is open along the third direction and into the insertion-restriction portion 28a (“second surface”), and 
wherein the L-shaped space 29 (“guided groove”) includes a second bottom facing surface (any of the three shown, the middle one being pointed to above) that extends in the third direction and is parallel to the first bottom facing surface, the second bottom facing surface being closer to the bottom face than the first bottom facing surface,
wherein the first bottom facing surface, the second bottom facing surface, and the bottom face are facing the same direction that is opposite to the first direction, 
a first portion of the second bottom facing surface (the portion that defines in part vertical recess 29b) does not overlap with the first bottom facing surface and the bottom face in a bottom view of the casing, and 
wherein a second portion (the portion that defines in part horizontal recess 29a) of the second bottom facing surface overlaps with the bottom face in the bottom view of the casing (P23; see also Figs. 2-3 and 6; P19-23; not limited to full disclosure).
Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).  It is noted that Shimizu reverses the designation of top/bottom from that detailed below; however, the designation is arbitrary (P19) and depends on the viewpoint of the viewer and/or the orientation of the battery pack 2. 
Regarding claim 2, Shimizu teaches wherein the L-shaped space 29 (“guided groove”) is a first guided groove (i.e., one of three along the first side face – P22-23), the casing 23 further comprising a second guided groove (either of the other two illustrated) that is open along the third direction and into the second surface; 
wherein the second guided groove is positioned closer to the bottom face than the first bottom facing surface; and 
wherein the second guided groove includes a third bottom facing surface that extends in the third direction, the third bottom facing surface of the second guided groove is parallel to the first bottom facing surface (illustrated in Fig. 1). 
Regarding claim 3, Shimizu teaches wherein the first guided groove is spaced apart from the second guided groove (Fig. 1).
Regarding claim 4, Shimizu teaches wherein the casing 23 further includes a third guided groove (the remaining guided groove not selected for the designation of the first or second guided grooves)  that is open along the third direction and into the second surface; 
wherein the third guided groove is positioned closer to the bottom face than the first bottom facing surface; and 
wherein the third guided groove includes a fourth bottom facing surface that extends in the third direction, the fourth bottom facing surface of the third guided groove is parallel to the first bottom facing surface (illustrated in Fig. 1).
Regarding claim 5, Shimizu teaches wherein the illustrated notch is a first notch (see Fig. 1), the casing 21 further including a second notch (on the second side face region- P20, 22; Figs. 1-2) formed by a third surface that extends from an edge of the second side face in the second direction and a fourth surface that extends from an edge of the bottom face in the first direction [Fig. 1; P22-23], 
a second guided groove that is open along the third direction and into the fourth surface, wherein the second guided groove is positioned closer to the bottom face the third surface, and 
wherein the first notch and the second notch are symmetric about the connection terminals 27, 27 (P20, 22).
Shimizu teaches the locking portions 26 are provided on both left and right sides (left and right lateral portions) at three spots per one side in a bilaterally symmetrical relationship with each locking portion including the features disclosed with Figs. 1 and 2 showing the symmetric structure relative to the bottom face.  Given the teachings at P22-23 and the figures, the above features pertaining to what are simply duplicated features of the illustrated first side face are considered intrinsically present on the second side face.  
Regarding claim 6, Shimizu teaches wherein the L-shaped space 29 (“guided groove”) is a first guided groove (one of three illustrated), the casing further comprising a second guided groove (either of the other two not selected for the first guided groove)that is open along the third direction and into the second surface; 
wherein the second guided groove is positioned closer to the bottom face than the first bottom facing surface (Fig. 1); and 
wherein the first guided groove and the second guided groove are equidistant from the bottom face in the first direction (Fig. 1).
Regarding claim 7, Shimizu teaches wherein the casing further includes a third L-shaped space 29 (“guided groove”) (the remaining guided groove not selected as the first or second guided grooves) that is open along the third direction and into the second surface; wherein the third guided groove is positioned closer to the bottom face than the first bottom facing surface; and wherein the first guided groove, the second guided groove, and the third guided groove are equidistant from the bottom face in the first direction (Fig. 1).
Regarding claim 8, the front face and rear face as claimed of claim 1 will be designated as the surfaces shown below, and the claimed guided groove will be considered the leftmost one shown in Fig. 6 below:

    PNG
    media_image8.png
    504
    654
    media_image8.png
    Greyscale

Shimizu teaches wherein an edge of the first bottom facing surface intersects the front face of the casing (Fig. 1 and 6).  
Regarding claim 9, Shimizu appears to illustrate that the first bottom facing surface extends from the front face to the rear face in the third direction (see Fig. 1), and the second bottom facing surface of the guided groove does not extend to the front face and does not extend to the rear face (Fig. 1).  
Regarding claim 10, Shimizu teaches wherein the L-shaped space 29 (“guided groove”) is a first guided groove (either of the middle or right-most groove illustrated in Fig. 1), wherein the casing 23 further includes a second guided groove (left-most groove illustrated in Fig. 1) that is open along the third direction and into the second surface; 
wherein the second guided groove includes a third bottom facing surface that extends in the third direction, the third bottom facing surface of the second guided groove is parallel to the first bottom facing surface; and 
wherein the third bottom facing surface of the second guided groove intersects the front face of the casing (using the interpretation of front face applied in the rejection of claim 8).
Regarding claim 11, Shimizu teaches wherein the L-shaped space 29 (“guided groove”) is open to the bottom face along the [direction opposite to] the first direction (Fig. 1) (compact prosecution rejection).
Regarding claim 12, Shimizu teaches wherein a first end of the L-shaped space 29 (“guided groove”) and a first end of the first bottom facing surface are positioned along the same longitudinal direction along the first direction of the casing (Fig. 1).
Regarding claim 13, Shimizu teaches wherein the casing includes the L-shaped space 29 (“guided groove”) (any of the three shown), and further includes second and third L-shaped-spaces on the first side face, and three additional L-shaped spaces on the second side face (P22-23).  The second and/or third L-shaped space on the first side face, and the first, second, and/or third L-shaped spaces on the second side face read on “engagement concave parts” (see the curved inward surface) that are open along opposite sides of the casing  and configured to receive engagement protruding parts (i.e. engagement portions 10) (Fig. 6; P24-34) (see Figs. 1-2; P22-23).  
Regarding claim 14, Shimizu teaches wherein a first engagement concave part (selecting the second and/or third of the L-shaped spaces on the first side face) is located in an area of the guided groove (Fig. 1).  
Regarding claim 15, Shimizu teaches wherein a first plane defined by the first bottom facing surface is separated from a second plane defined by the second bottom facing surface by a first distance in the first direction, 
wherein the first plane is separated from a third plane defined by the bottom face by a second distance in the first direction, and
wherein the second distance is larger than the first distance (Fig. 1).  
Regarding claim 17, Shimizu teaches wherein the L-shaped space 29 (“guided groove”)  includes a top facing surface that extends in the third direction and is parallel to the first bottom facing surface, the top facing surface being closer to the bottom face than the first bottom facing surface and the second bottom facing surface, 
wherein the top facing surface faces the first direction, and wherein the top facing surface overlaps with the bottom face in the bottom view of the casing (Fig. 1).
Regarding claim 18, Shimizu teaches wherein the second bottom facing surface includes only the first portion and the second portion, wherein all of the first portion of the second bottom facing surface does not overlap with the first bottom facing surface and the bottom face in the bottom view of the casing, and wherein all of the second portion of the second bottom facing surface overlaps with the bottom face in the bottom view of the casing (Fig. 1). It is noted that “the first portion” and “the second portion” may not be continuous in nature, and may each have multiple section(s).  
Regarding claim 19, the front face and rear face as claimed of claim 1 will be designated as the surfaces shown below, wherein the bottom face extends from the front face to the rear face as claimed:

    PNG
    media_image9.png
    527
    650
    media_image9.png
    Greyscale

Regarding claim 20, Shimizu teaches wherein the bottom face extends (at least indirectly) to the second surface with respect to an overlapping region of the second bottom facing surface and the bottom face (Fig. 1).
Regarding claim 21, Shimizu wherein a first distance between the second bottom facing surface and the bottom face is smaller than a second distance between the first bottom facing surface and the bottom face (Fig. 1).

Claim Rejections - 35 USC § 103
11.	The rejection of claims 1, 15, and 17 under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2004/0263119) is maintained.  Newly added claims 18-21 are also rejected under this heading.
	Regarding claim 1, Meyer teaches a device 20 comprising: 
a terminal part including connection terminals (45, 50) configured to connect to electrode terminals of a connection apparatus (P25, 27); and 
a housing 35 (“casing”) including (see Examiner-annotated Fig. 2 below)
a top face and a bottom face positioned on opposite sides of the casing in a first direction, the top face facing the first direction,
a first side and a second side face
a front face and a rear face positioned on opposite sides of the casing in a third direction, the third direction being orthogonal to the first direction and the second direction, 
a notch formed by a first bottom facing surface that extends from an edge of the first side face in the second direction and a second surface that extends from an edge of the bottom face toward the first bottom facing surface in the first direction,
a guided groove that is open along the third direction and into the second surface, and wherein the guided groove includes a second bottom facing surface that extends in the third direction and is parallel to the first bottom facing surface, the second bottom facing surface being closer to the bottom face than the first bottom facing surface,
wherein the first bottom facing surface, the second bottom facing surface, and the bottom face are facing the same direction that is opposite to the first direction, 
wherein a first portion of the second bottom facing surface does not overlap with the first bottom facing surface and the bottom face in a bottom view of the casing, and 
wherein a second portion (see the little projection under bottom face) of the second bottom facing surface overlaps with the bottom face in the bottom view of the casing:

    PNG
    media_image10.png
    745
    1066
    media_image10.png
    Greyscale

Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).
The only feature that is not explicitly shown by the drawings is that the second surface extends from an edge of the bottom face to the first bottom facing surface in the first direction, wherein Fig. 2 shows the second surface going toward the first bottom facing surface but not necessarily all the way to the first bottom facing surface as it is obstructed from view.  There are only two options in the shown configuration for the second surface:  either it stops at the second bottom facing surface and there is an additional surface or surfaces that connects the first bottom facing surface to the second surface, or the second surface extends all the way down to the first bottom facing surface as claimed.  The latter option meets the claim, and the former option presents a prima facie case of obviousness on the basis of design and engineering choice given the case law of In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965):  (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”)
	Accordingly, the use of a single surface (claimed second surface) that extends 
from an edge of the bottom face to the first bottom facing surface in the first direction versus a combination of surfaces that achieves the feature is held as a matter of obvious engineering choice in view of the case law cited above.  
Regarding claim 15, Meyer teaches wherein a first plane defined by the first bottom facing surface is separated from a second plane defined by the second bottom facing surface by a first distance in the first direction, 
wherein the first plane is separated from a third plane defined by the bottom face by a second distance in the first direction, and
 wherein the second distance is larger than the first distance (see Fig. 2).
Regarding claim 17, Meyer teaches wherein the guided groove includes a top facing surface (i.e, the surface that constitutes the top of guided groove and is directly opposite bottom face) that extends in the third direction and is parallel to the first bottom facing surface, the top facing surface being closer to the bottom face than the first bottom facing surface and the second bottom facing surface, 
wherein the top facing surface faces the first direction, and 
wherein the top facing surface overlaps with the bottom face in the bottom view of the casing.
Regarding claim 18, Meyer teaches wherein the second bottom facing surface includes only the first portion and the second portion, wherein all of the first portion of the second bottom facing surface does not overlap with the first bottom facing surface and the bottom face in the bottom view of the casing, and wherein all of the second portion of the second bottom facing surface overlaps with the bottom face in the bottom view of the casing (Fig. 2). 
Regarding claim 19, Meyer teaches wherein the bottom face extends from the front face to the rear face (Fig. 2).
Regarding claim 20, Meyer teaches wherein the bottom face extends to the second surface with respect to an overlapping region of the second bottom facing surface and the bottom face (Fig. 2).
Regarding claim 21, Meyer wherein a first distance between the second bottom facing surface and the bottom face is smaller than a second distance between the first bottom facing surface and the bottom face (Fig. 2).

12.	The alternative rejection of claims 5, 9, and 10 under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2007/0111591) as applied to at least claim 1 above is maintained.  
Regarding claim 5, Shimizu teaches wherein the illustrated notch is a first notch (see Fig. 1), the casing 21 further including a second notch (on the second side face region- P20, 22; Figs. 1-2) formed by a third surface that extends from an edge of the second side face in the second direction and a fourth surface that extends from an edge of the bottom face in the first direction [Fig. 1; P22-23], 
a second guided groove that is open along the third direction and into the fourth surface, wherein the second guided groove is positioned closer to the bottom face the third surface, and 
wherein the first notch and the second notch are symmetric about the connection terminals 27, 27 (P20, 22).
Shimizu teaches the locking portions 26 are provided on both left and right sides (left and right lateral portions) at three spots per one side in a bilaterally symmetrical relationship with each locking portion including the features disclosed with Figs. 1 and 2 showing the symmetric structure relative to the bottom face.  Given the teachings at P22-23 and the figures, the above features pertaining to what are simply duplicated features of the illustrated first side face are considered intrinsically present on the second side face.  
Alternatively, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).  Therefore, it is considered an obvious expedient to one having ordinary skill in the art at the effective filing date of the invention to provide the same structure as that shown on the first side face to the second side face in order to provide the predictable results of providing the locking portions 26 such that they are bilaterally and symmetrically provided (P22-23) as taught by Shimizu.
Regarding claim 9, Shimizu appears to illustrate that the first bottom facing surface extends from the front face to the rear face in the third direction (see Fig. 1), and the second bottom facing surface of the guided groove does not extend to the front face and does not extend to the rear face (Fig. 1).  Regarding the first feature claimed, it is noted that the first bottom facing surface appears in the illustration to essentially loop around the perimeter such that it extend from the front face to the rear face.  In the instance that this surface does not loop around the front face and stops short, it is considered an obvious expedient to one having ordinary skill in the art based on the design requirements of the battery pack 2 to extend this surface such that the loop is complete, the courts holding that the change in in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  
Regarding claim 10, Shimizu teaches wherein the L-shaped space 29 (“guided groove”) is a first guided groove (either of the middle or right-most groove illustrated in Fig. 1), wherein the casing 23 further includes a second guided groove (left-most groove illustrated in Fig. 1) that is open along the third direction and into the second surface; 
wherein the second guided groove includes a third bottom facing surface that extends in the third direction, the third bottom facing surface of the second guided groove is parallel to the first bottom facing surface; and 
wherein the third bottom facing surface of the second guided groove intersects the front face of the casing (using the interpretation of front face applied in the rejection of claim 8).

Compact Prosecution Rejections
13.	The alternative rejection of claims 13 and 14 under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2007/0111591) as applied to at least claim 1 above, and further in view of Takeshita et al. (US 2007/0154800) is maintained.  This rejection is provided in the instance that claim 1 is amended to require three guided grooves on each of the first and second sides faces in the independent claim.
Regarding claim 13, in the instance the independent claim is amended to require all three guided grooves on each of the first and second sides faces in the independent claim such that the L-shaped spacse 29 of Shimizu can no longer read on the claimed engagement concave parts, the prior art to Takeshita is cited to teaching an analogous battery pack that can be attached to electronic equipment (abstract; full disclosure), wherein Takeshita teaches that casing includes identification portions 18 (1802, 1804) (“engagement concave parts”) configured to receive identification projections 36 (“engagement protruding parts”) (Figs. 1, 15-16; P65-71, 89, 113-156), the identification portions 18 (1802, 1804) (“engagement concave parts”)  engagement concave parts being open along opposite sides of the casing (Fig. 1; P127).  Takeshita teaches the configuration allows for: attachment of the electronic apparatus in the case that battery apparatus is usable for the intended apparatus (P114), prohibition of  attachment of the battery apparatus to an apparatus not suitable for use with the battery to be achieved (115); determination of the type of battery apparatus on the basis of the detection of the identification recesses such that the charging thereof is controlled (P146); and avoidance of attachment of a non-genuine product (155).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to configure the attachable battery pack of Shimizu with the 
identification portions 18 (1802, 1804) (“engagement concave parts”) of Takeshita meeting the features as claimed in order to provide the predictable results provided by way of said identification portions 18 (1802, 1804) (“engagement concave parts”) including allowing for:  attachment of the electronic apparatus in the case that battery apparatus is usable for the intended apparatus (P114), prohibition of  attachment of the battery apparatus to an apparatus not suitable for use with the battery to be achieved (115); determination of the type of battery apparatus on the basis of the detection of the identification recesses such that the charging thereof is controlled (P146); and avoidance of attachment of a non-genuine product (155).
Regarding claim 14, modified Shimizu teaches wherein a first engagement concave part (either of 1801 or 1802) is located adjacent to terminal section 14, wherein in adopting this configuration of Takeshita to Shimizu, the incorporated a first engagement concave part (either of 1801 or 1802) would be in an area of the guided groove (any of the three).

14.	Claims 18 and 20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2007/0111591) as applied to at least claim 1 above, and further in view of Maeyama (Des. 417,861) (previously cited) for compact prosecution purposes (comments follow).
Regarding claim 18, Shimizu teaches wherein the second bottom facing surface includes only the first portion and the second portion, wherein all of the first portion of the second bottom facing surface does not overlap with the first bottom facing surface and the bottom face in the bottom view of the casing, and wherein all of the second portion of the second bottom facing surface overlaps with the bottom face in the bottom view of the casing (Fig. 1). It is noted that “the first portion” and “the second portion” may not be continuous in nature, and may each have multiple section(s) such that Shimizu meets the claim.
Alternatively, in the interest of compact prosecution purposes, in the instance the claim is amended to require that the that each of the first portion and second portion are continuous portions (the first and second portions of Shimizu being non-continuous in nature given the openings illustrated in the figure), the use of solid-surfaced guided groove tops (annotated below in Fig. 1 of Maeyama) within the construct of a casing of a rechargeable battery having guided grooves is known in the art as taught by Maeyama (drawings), the feature being entirely one of design:

    PNG
    media_image11.png
    376
    704
    media_image11.png
    Greyscale

Applying this known design of Maeyama to Shimizu such that there aren’t openings in the tops of where the guided grooves are located would be simply a change in form or shape, wherein the Court has held that absent persuasive evidence that a particular claimed configuration is significant, the change in form, shape, or design of a claimed configuration is held a matter of design choice which a person of ordinary skill would have found obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Such a design modification provides for each of the first portion and second portion of the second bottom facing surface to be continuous portions that meet the features of claim 18.  It is noted that the specification is entirely silent as to the first portion, the second portion, and the features as claimed such that there is no evidence in the record that the features presented in claim 18 creates a new or unexpected result such that the change is held a matter of design choice which a person of ordinary skill would have found obvious.
Regarding claim 20, Shimizu teaches wherein the bottom face extends (at least indirectly) to the second surface with respect to an overlapping region of the second bottom facing surface and the bottom face (Fig. 1).  
Alternatively, in the interest of compact prosecution purposes, in the instance the claim is amended to require that the bottom face extends directly to the second surface with respect to 
to an overlapping region of the second bottom facing surface and the bottom face, the continuous structure of a bottom face and the portions forming the guided groove-tops (annotated below in Fig. 1 of Maeyama) within the construct of a casing of a rechargeable battery having guided grooves is known in the art as taught by Maeyama (drawings), the feature being entirely one of design:

    PNG
    media_image11.png
    376
    704
    media_image11.png
    Greyscale

Applying this known design of Maeyama to Shimizu such that there isn’t an additional surface between the bottom surface and the guided grooves tops would be simply a change in form or shape, wherein the Court has held that absent persuasive evidence that a particular claimed configuration is significant, the change in form, shape, or design of a claimed configuration is held a matter of design choice which a person of ordinary skill would have found obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Such a design modification provides for the bottom face to directly extend to the second surface with respect to an overlapping region of the second bottom facing surface and the bottom face.  It is noted that the specification is entirely silent as to the feature newly claimed such that there is no evidence in the record that the features presented in claim 20 creates a new or unexpected result such that the change is held a matter of design choice which a person of ordinary skill would have found obvious.
Additionally see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965):  (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”)
	Accordingly, the use of a single surface for the bottom surface and tops of the guided grooves such that the bottom face directly extends to the second surface with respect to an overlapping region of the second bottom facing surface and the bottom face, versus a combination of surfaces that achieves the compact prosecution feature, is further held as a matter of obvious engineering choice in view of the case law cited above.


Response to Arguments
15.	Applicant’s arguments with respect to the prior Office Action objections and rejections have been fully considered.    Applicant’s representative presents the following summarized remarks/arguments with subsequent Examiner response sections provided that are respectfully submitted.  
1) The Office objected to the specification for allegedly failing to provide proper antecedent basis for the claimed subject matter. The Office further asserted that Applicant must amend the claims to invoke proper antecedent basis or amend the specification to have clear support or antecedent basis for the terms appearing in the claims.2 
Applicant respectfully disagrees. MPEP § 608.01(g) states that the detailed description "should provide clear support or antecedent basis for the claims" (emphasis added). As such, there is no strict requirement that verbatim antecedent support for claim recitations (i.e., the same exact words) be provided in the specification. Rather, it is sufficient that the claimed features be clearly supported by the specification. 
As explained above, the Office alleged that there is no support for various features of claim 1. However, FIG. 2 and the corresponding description in the present application provide clear support for these objected features of claim 1. Indeed, one of ordinary skill in the art at the time of the effective filing date would interpret claim 1 in view of all of Applicant's drawings. For example, one of ordinary skill in the art at the time of the effective filing date would interpret claim 1 in light of FIG. 2, and in one non-limiting example, as illustrated in annotated FIG. 2, reproduced below. Application No. 15/810,739 Docket No.: 880001-6299-US02 Amendment dated March 2, 2022
Reply Office Action dated September 29, 2021In view of the foregoing, Applicant's specification provides clear support for the claimed subject matter. More importantly, one of ordinary skill in the art at the time of the effective filing date would find the features of claim 1 to be reasonable in view of Applicant's FIG. 2. Therefore, the specification is in accordance with MPEP § 608.01(g) and should not be objected to under MPEP § 608.01(g). Accordingly, Applicant respectfully requests reconsideration and withdrawal of the Office's objection to the specification. 

Response:  MPEP § 608.01(o), “Basis for Claim Terminology in Description” is reproduced below:
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).
Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.  New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. 
While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification. 
MPEP § 608.01(o) makes clear that:  1) each part or parts of the claim should be identified in the descriptive portion and the drawings by reference to the drawing with the part(s) to which the term applies being designated; 2) the use of a confusing variety of terms for the same thing should not be permitted; and 3) if Applicant utilizes new terms/nomenclature, then the specification should be amended so as to have clear support or antecedent basis in the specification for the new term(s) appearing in the claim(s).   See also MPEP 2173.03:  
Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1).  
In view of the clear requirements of MPEP § 608.01(o), MPEP § 2173.03, and 37 CFR 1.75(d)(1), the objections are maintained.  Applicant is invited to clearly explain how 1) the new terminology as presented is identified and designated in the written description & drawings, 2) is not an example of a confusing variety of terms being used for the same thing, and 3) is not new terminology/nomenclature such that an amendment to the specification is somehow not needed as required per MPEP § 608.01(o).
2) The Office objected to the drawings because "wherein a first portion of the second bottom facing surface does not overlap with the first bottom facing surface and the bottom face in a bottom view of the casing" and "wherein a second portion of the second bottom facing surface overlaps with the bottom face in the bottom view of the casing" allegedly have no antecedent basis within the specification and do not include proper reference numerals in the specification and drawings.  In particular, the Office asserted that "[a]ny structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Note that reference numerals and amendments to the drawings/specification can only be added IF the drawings fully support the features claimed (MPEP 2163.06)."4 Applicant respectfully traverses the objection for the following reasons. 
As explained above, at a minimum, FIG. 2 of Applicant's disclosure provides clear support, and consequently, structural detail for proper understanding of claim 1. Therefore, the Office's objection to the drawings is incorrect because reference numbers are not "structural detail" and are not essential for a proper understanding of the disclosed invention. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the Office's objection to the drawings. 

Response:  MPEP § 608.01(o):  The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies (note the specification also does not recite the newly added terms further compounding the issue).  MPEP 608.02(d):  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing (MPEP §608.02(d)).   
The terminology utilized in the claim does not have antecedent basis within the specification, is not identified in the descriptive portion of the specification by reference to the drawing, and does not designate the part or parts to which the term applies.  Accordingly, the objection is maintained.
Those features which have no antecedent basis within the specification and further do not include proper reference numerals in the specification and the drawings are reproduced below:
a first portion [??? – no term or reference numeral in specification or drawing] of the second bottom facing surface [upper edge 23a or 24a] 
a second portion [??? – no term or reference numeral in specification or drawing] of the second bottom facing surface [upper edge 23a or 24a]
Appropriate correction is still required.  For compact prosecution purposes, please see section 6 of the instant Office Action (previously provided) which includes a proposed drawings correction.
	3) CLAIM REJECTIONS UNDER 35 U.S.C. § 112(a):  Applicant has amended claim 8 to recite "wherein an edge of the first bottom facing surface intersects the front face of the casing." The first bottom facing surface clearly intersects the front face of the casing as illustrated in FIG. 2. Therefore, Applicant respectfully submits that amended claim 8 complies with the written description requirement. 
In rejecting claim 11, the Office asserted that the features of claim 11 are not supported, but rather, the features "the guided groove is open to the bottom face along the direction that is opposite to the first direction" is supported. 
Applicant respectfully disagrees. Applicant respectfully notes that the first direction as illustrated in Applicant's annotation of FIG. 2 in Section II above is a direction from the bottom face towards the top face. Applicant respectfully submits that claim 11 is not incorrect because the guided groove itself is open to the bottom face along the first direction. Therefore, Applicant respectfully submits that claim 11 complies with the written description requirement. 
In rejecting claim 14, the Office asserted that "[c]laim 14 is recites that a first engagement concave part is located in an area of the guided groove. The claimed guided groove has to be either of guided groove 23 or guided groove 24 based on the last four lines of claim 1 as guided groove 22 does not meet these features. The engagement concave part is not 'in an area' of either of guided grooves 23 or 24." 
Applicant respectfully disagrees. Applicant respectfully notes that engagement concave parts 39 in FIG. 40 are "located in an area of the guided groove 23. Therefore, Applicant respectfully submits that claim 14 complies with the written description requirement. 

Response:  The rejection against claim 8 has been withdrawn in view of the amendments made.  
The rejection applied against claim 11 is maintained:  the guided groove is not open to the bottom face along the first direction.  Claim 1 defines in part, “a top face and a bottom face positioned on opposite sides of the casing in a first direction, the top face facing the first direction…” and, “wherein the first bottom facing surface, the second bottom facing surface, and the bottom face are facing the same direction that is opposite to the first direction.”  Thus, going from the guided groove to the bottom face would be in the direction opposite to the first direction (claimed as “the same direction”).
The rejection against claim 14 has been withdrawn in view of the appropriate explanation.  
4) CLAIM REJECTIONS UNDER 35 U.S.C. § 112(b) - In rejecting claim 1, the Office asserted that claim 1 is indefinite because claim 1 recites "the second bottom facing surface being closer to the bottom face than the first bottom facing surface" Application No. 15/810,739 may be interpreted 
in at least two ways.7 The Office also provides both interpretations in the current Office Action. 
Applicant respectfully disagrees. One of ordinary skill in the art at the time of the effective filing date interprets claim 1 in view of Applicant's original disclosure (Examiner emphasis).
One of ordinary skill in the art at the time of the effective filing date would not interpret claim 1 to have two different interpretations because one of the Office's interpretations would be inconsistent with Applicant's original disclosure. Indeed, one of ordinary skill in the art at the time of the effective filing date would never use the Office's first interpretation (reproduced below) because the structural relationship in the Office's first interpretation is never illustrated or described in Applicant's original disclosure. 

    PNG
    media_image12.png
    179
    863
    media_image12.png
    Greyscale

In fact, one of ordinary skill in the art at the time of the effective filing date would interpret claim 1 similar to the Office's second interpretation (reproduced below) because the structural relationship in the Office's second interpretation is illustrated in Applicant's original disclosure, and in particular, FIG. 2. 

    PNG
    media_image13.png
    277
    685
    media_image13.png
    Greyscale

Therefore, contrary to the Office's assertions, claim 1 is not indefinite under 35 U.S.C. § 112(b) because claim 1 particularly points out and distinctly claims the subject matter which the applicant regards as the invention. 
11 
	Response:  The original disclosure never recites any of the terms being rejected under 35 U.S.C. 112(b) including at least:  a second bottom facing surface, the first bottom facing surface, or the “closer” feature.  Accordingly, it is entirely unclear how Applicant proposes to rely on the disclosure (see Examiner emphasis above) to interpret the terms and the limitation, none of which appear within the specification.  This is the major and principle reason that antecedent basis is necessary with correspondence between the specification and claims as this allows a person having ordinary skill in the art to construe the claims in light of the specification with certainty (MPEP 608.01).   See also MPEP 2111:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).
Accordingly, one skilled in the art cannot interpret the limitation or terms utilized in the claim as argued in light of the specification because the terms and the limitation never appear within the specification.
	Furthermore, see MPEP §  2111.01:  Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment).
	Accordingly, arguendo, even if the terms and limitation appeared in the specification, only applying one of the possible interpretations would be improper based on at least the case law above, as well as the fact that Docket No.: 880001-6299-US02 the claims must particularly point out and distinctly define the metes and bounds of the subject matter under 35 U.S.C. 112(b)/second paragraph.  Application No. 15/810,739 During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc). 
Reply Office Action dated September 29, 2021 	5)   CLAIM REJECTIONS UNDER 35 U.S.C. § 102 AND 35 U.S.C. § 103 -  Shimizu Rejections 
In rejecting claim 1, the Office asserted, among other things, that Shimizu teaches "wherein a second portion (the portion that defines in part horizontal recess 29a) of the second bottom facing surface overlaps with the bottom face in the bottom view of the casing (P23; see also Figs. 2-3 and 6; P19-23; not limited to full disclosure)."
Applicant respectfully disagrees. Contrary to the Office's assertions, Shimizu fails to disclose or suggest at least "wherein a second portion of the second bottom facing surface overlaps with the bottom face in the bottom view of the casing." The Office interpreted FIG. 1 of Shimizu as presented in the annotated figure of the prior Office Action. 12 Application No. 15/810,739 
Docket No.: 880001-6299-USO2Amendment dated March 2, 2022Reply Office Action dated September 29, 2021However, as illustrated with the red rectangle, the alleged bottom face of Shimizu does not actually extend over the second bottom facing surface, such that there is no overlap between the Office's alleged bottom face and the Office's alleged second bottom facing surface. Moreover, FIG. 6 of Shimizu (reproduced below) further supports Applicant's position that there is no overlap between the Office's alleged bottom face and the Office's alleged second bottom facing surface because FIG. 6 illustrates the bottom face having a different height and being a different surface from surfaces associated with the Office's alleged guided groove. 

    PNG
    media_image14.png
    245
    367
    media_image14.png
    Greyscale
13 
Application No. 15/810,739Docket No.: 880001-6299-US02Amendment dated March 2, 2022Reply Office Action dated September 29, 2021Therefore, contrary to the Office's assertions, Shimizu fails to disclose or suggest at least "wherein a second portion of the second bottom facing surface overlaps with the bottom face in the bottom view of the casing," as recited by claim 1. Thus, Shimizu cannot establish a prima facie case of anticipation with respect to claim 1 because Shimizu fails to disclose or suggest all of the features of claim 1, and provides no apparent reason for modification to include such features. 
For at least these reasons, claim 1 is patentable under 35 U.S.C. § 102(a)(1). The dependent claims, i.e., claims 2-15 and 17 are respectively distinct from Shimizu by their incorporation of the features of claim 1, as well as for their separately recited patentably distinct features. Therefore, claims 2-4, 6-8, and 11-15, and 17 are patentable under 35 U.S.C. § 102(a)(1) and claims 5, 9, and 10 are patentable under 35 U.S.C. § 103 by their incorporation of the features of claim 1, as well as for their separately recited patentably distinct features. 
	
	Response:  At least three locations where the feature is met are annotated below using Fig. 1 of Shimizu:

    PNG
    media_image15.png
    556
    1088
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    327
    543
    media_image16.png
    Greyscale

Accordingly, the argument is not persuasive and the rejection is maintained.  It is noted that these interpretations are non-limiting and other interpretations exist.
	6) Meyer Rejection - In rejecting claim 1, the Office asserted that Meyer teaches all of the features of claim 1.  Applicant respectfully disagrees. Contrary to the Office's assertions, Meyer fails to disclose or suggest at least "a guided groove that is open along the third direction and into the second surface, and wherein the guided groove includes a second bottom facing surface that extends in the third direction and is parallel to the first bottom facing surface, the second bottom facing surface being closer to the bottom face than the first bottom facing surface, wherein the first bottom facing surface, the second bottom facing surface, and the bottom face are facing the same direction that is Application No. 15/810,739 Docket No.: 880001-6299-US02Amendment dated March 2, 2022Reply Office Action dated September 29, 2021opposite to the first direction, wherein a first portion of the second bottom facing surface does not overlap with the first bottom facing surface and the bottom face in a bottom view of the casing, and wherein a second portion of the second bottom facing surface overlaps with the bottom face in the bottom view of the casing." 
However, the Office's alleged first portion of the guided groove is not "into the second surface." Therefore, Meyer fails to disclose or suggest at least "a guided groove" of claim 1 because the Office's alleged first portion of the guided groove is not "into the second surface." Thus, Meyer fails to establish a prima facie case of obviousness with respect to claim 1 because Meyer fails to disclose or suggest all of the features of claim 1, and provides no apparent reason for modification to include such features. 
For at least these reasons, claim 1 is patentable under 35 U.S.C. § 103. The dependent claims, i.e., claims 5 and 17 are respectively distinct from Meyer by their incorporation of the features of claim 1, as well as for their separately recited patentably distinct features. Therefore, claims 5 and 17 are patentable under 35 U.S.C. § 103 by their incorporation of the features of claim 1, as well as for their separately recited patentably distinct features. 
For at least the reasons above, claims 1-15 and 17 are patentable under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103. Accordingly, Applicant respectfully requests reconsideration and 15 
Application No. 15/810,739Docket No.: 880001-6299-US02Amendment dated March 2, 2022Reply Office Action dated September 29, 2021withdrawal of the rejections of claims 1-15 and 17 under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103. 
	‘

	Response:  It is not clear to the Examiner how the feature is not met by Fig. 2 of Meyer which clearly shows the annotated guided groove open along the third direction and into the second surface:

    PNG
    media_image10.png
    745
    1066
    media_image10.png
    Greyscale

The definition of “into” is provided below (Merriam-Webster Online Dictionary, accessed at https://www.merriam-webster.com/dictionary/into):

    PNG
    media_image17.png
    113
    1174
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    299
    627
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    536
    742
    media_image19.png
    Greyscale


Thus, the inserting the definitions of “into,” Meyer clearly illustrates the feature claimed:
	“a guided groove that is open along the third direction and into the second surface”
	“a guided groove that is open along the third direction and [in the direction of] the second surface”
	“a guided groove that is open along the third direction and [to a position of contact with; against] the second surface”
Accordingly, the argument is not persuasive and the rejection is maintained.  
Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729